DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 was filed on the filing date of the instant application on 04/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claim 1 is recited limitations “protecting a biometric template”, “a plurality of original elements”, and “a protected vector comprising a plurality of protected elements”. And thus, it is unclear what are being protected (e.g., protecting information/data being changed, etc.), what is a protected vector, and what are elements/protected elements. There is insufficient support definition(s) for specifying these limitations in the claim, and therefore rendering the claimed invention of the claim unclear.
Appropriate correction is required.

■ Claim 12 is recited limitations “an original vector” in line 4, “said vector” in line 5, and “said original vector” in line 7 of the claim. And thus, it is unclear whether “said vector” is the same as “an original vector/said original vector” or not. There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 also recited “… an original vector representing biometric features of said speech sample …” in lines 4-5 of the claim. First, it is unclear whether “biometric features” are the same as the features of the speech sample or not. Second, the words/language “biometric features” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning (for example, for speech only – the speech features can be continuous (i.e., pitch, energy …), qualitative (i.e., voice quality, hash, tense …), spectral, etc.,) and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear.
	Claim 12 further recited “… said vector comprising a plurality of original elements … mapping at least some elements from said original vector to a protected test vector comprising a plurality of protected elements …”. Again, the word/language elements” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning (i.e., what are the elements?) and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear.
Appropriate correction is required.

■ Claim 15 is a system claim of a method claimed in claim 12, and claim 15 is recited the same limitations as in claim 12. And thus, claim 15 is rejected for the same reasons set forth above in claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
■ Claim 1 is directed to protect a biometric template with the series of steps such as “retrieving an original vector representing said biometric template …”, “mapping at least some elements from said original vector to a protected vector …”, and “said mapping being based on multivariate polynomials defined by a number …”, which is a mathematical concept that describes the mapping of elements, and is similar to certain concepts found by the courts to be abstract ideas such as organizing and manipulating information through mathematical correlations (Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)), or filtering content (Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 119 U.S.P.Q.2d 1236 (Fed Cir. 2016))), or collecting information, analyzing it, and obtain results of the collection and analysis (Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)).
This judicial exception is not integrated into a practical application because the abstract idea steps in claim 1 are not even tied a particular/specific technology apparatus/machine. Although dependent claim 9 recited a generic “a microphone”, but the generically recited microphone element does not add a meaningful limitation to the abstract idea because they amount to simply linking the abstract idea to a microphone, and is nothing more than an attempt to generally link the biometric template to the intended use of the microphone such as recording, etc.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount no more than protecting a biometric template using mathematical relationships such as mapping vector based on multivariate polynomials. Taking the elements both individually and as a combination, protecting biometric template in the claims is purely a series of steps from collecting information, manipulating information through mathematical correlations. Therefore, claim 1 as a whole does not amount to significantly more than the abstract idea itself.
■ Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, and detailed as follow: said original 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO (US-PGPUB 2017/0109852 A1).

As for claim 1, ITO discloses a method for protecting a biometric template (Figs.1-3, Fig.4, Template Protection Unit 44, Figs.5(a)-5(d), Figs.6-12(b) and related description, and ¶ [34], biometric template protection technology such as fuzzy vault, cancelable biometric, anonymous biometrics, etc.), comprising the steps of:
retrieving an original vector representing said biometric template (Fig.4, Feature Value Extraction Unit 42, Dimension Compression Unit 43, Template Protection Unit 44, Figs.5(a)-5(c), Lower-Dimensional Feature Value -Template Protection Unit(s) 44a-44d, ¶ [46], [84], biometric feature value extraction unit 42 retrieves values from samples, and a transformation matrix A which composed of the eigenvector is prepared; a dimension compression unit 43 multiplies the transformation matrix to obtain an original vector representing said biometric template such as a normalized lower-dimensional feature value), said vector comprising a plurality of original elements (Figs.5(a)-5(c), Lower-Dimensional Feature Value -Template Protection Unit(s) 44a-44d, Conversion Unit 55, ¶ [97], conversion parameter generation unit 55 prepared matrix in which numbers are used for each element, and ¶ [103]); mapping (Fig.5(c), Template Protection Unit(s) 44(c), Mapping Unit 58, Conversion Unit 55), at least some elements from said original vector to a protected vector comprising a plurality of protected elements (Fig.5(c), Lower-Dimensional Feature Value - Template Protection Unit(s) 44(c), Mapping Unit 58, Conversion Unit 55 – Protected Feature Value, ¶ [103]-[108], mapping unit 58 perform mapping using Gray code, for example; and mapped the original vector lower-dimensional feature value to a protected vector such as protected feature value); said mapping being based on multivariate polynomials defined by a number of user-specific coefficients and exponents (Fig.5(c), Lower-Dimensional Feature Value - Template Protection Unit(s) 44(c), Mapping Unit 58, Conversion Unit 55 – Protected Feature Value, ¶ [84], coefficient and each main axis is multiplied “exponents”, and ¶ [103]-[108], [110], polynomial expression).

As for claims 2-6 and 8, ITO discloses wherein said original elements are real numbers (Figs.1-12(b), ¶ [97], real numbers such as normal random numbers or uniform random numbers are used for each elements), wherein said protected vector is a real- number vector (Figs.1-12(b), ¶ [103]-[105]), wherein said original vector is an i-vector (Figs.1-12(b), ¶ [84], eigenvector “i-vector”), wherein said original vector represents a voice biometric template (Figs.1-7, Fig.8, Voice Guide and Screen Display s90, Figs.9-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ITO in view of GOMAR (US-PGPUB 2018/0152446 A1).

As for claim 9, ITO discloses everything claimed as applied above (see claim 1 above). ITO also discloses voice being recorded and played (Figs.1-7, Fig.8, Voice Guide and Screen Display S90, Figs.9-12(b), ¶ [9]-[10]). In the same field of communication technology, GOMAR discloses a speaker recognition system using a voice biometric, creating and refine voice prints/models, recording via a microphone speech utterances from a user, converting into digital signal, pre- processing, and extracting features (GOMAR – Figs.1-24, ¶ [20], [22]-[23], [25], a feature extracting module, and [80], speech input software module for interfacing with a microphone to collect digital audio data corresponding to actual speech).
International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

As for claim 10, ITO and GOMAR disclose said biometric template being a test biometric template (ITO - Figs.5(a)-5(c), Lower-Dimensional Feature Value -Template Protection Unit(s) 44a-44d, ¶ [34], template protection technology performs a test biometric template such as a trial for each item, and see GOMAR – Figs.1-24, ¶ [78], speaker will be asked to speak a test phrase for creating a test biometric template), and  the method further comprising a step of matching said protected vector with a protected reference vector corresponding to an enrolment biometric template (ITO - Figs.1-12(b),¶ [34], allows matching between biological information units, and ¶ [136], [152], and [179], and see GOMAR – Figs.1-24, ¶ [22], matching of voice biometric prints, [78], an enrolment biometric template such as the voice biometric print created at enrollment time, and ¶ [87]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over GOMAR in view of ITO.

As for claims 12 and 15, GOMAR discloses a method (GOMAR - Figs.1-24 and related description), and a system for verifying or establishing a speaker's identity (GOMAR - Figs.1-9, Fig.10, System 1000, Front End Processor (FE) 1010, Voice Activity Detector 1011, Feature Extraction Module 1012, I-Vector Extraction 1031, Voice Biometric Print (VBP) 1040, Figs.11-24), comprising: a module for retrieving a speaker's test speech sample (GOMAR - Fig.10, Voice Activity Detector 1011, ¶ [115], voice activity detector 1011 would be directed to capture specific voice samples); a module arranged for determining from said speaker's test speech sample an original test vector representing biometric features of said test speech sample, said original test vector comprising a plurality of original elements (GOMAR - Fig.10, Feature Extraction Module 1012, ¶ [116], feature extraction module 1012 breaks test speech sample streams into short packets and then analyzes each packet to an original feature test vector which is composed usually of 60 elements, although this value is highly variable), and a module arranged for matching said test vector with at least one protected reference vector representing a voice biometric template (GOMAR – Figs.1-24, ¶ [87], authentication process determines if it matched a previous stored “protected” reference vector representing a voice biometric template). In the same field of communication technology, ITO discloses a module arranged for mapping at least some elements from said original vector to a protected test vector comprising a plurality of protected elements (ITO - Fig.5(c), Template Protection Unit(s) 44(c), Mapping Unit 58, Conversion Unit 55 – Protected Feature Value, ¶ [103]-[108], mapping unit 58 perform mapping using Gray code, for example; and mapped the original vector lower-dimensional feature value to a protected vector such as protected feature value), the mapping being based on multivariate polynomials defined by a number of user-specific coefficients and exponents (ITO- Fig.5(c), Template Protection Unit(s) 44(c), Mapping Unit 58, Conversion Unit 55 – Protected Feature Value, ¶ [84], coefficient and each main axis is multiplied “exponents”, and ¶ [103]-[108], [110], polynomial expression).
Since ITO and GOMAR are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of biometric template that using a mapping module. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

As for claims 13-14 and 16-17, GOMAR and ITO disclose said step of retrieving a test speech sample comprising recording with a microphone and converting to a digital signal (GOMAR – Figs.1-24, ¶ [20], [22]-[23], [25], a feature extracting module, and [80], speech input software module for interfacing with a microphone to collect digital audio data corresponding to actual speech), said step of determining from said speaker's test speech sample an original vector representing biometric features of said speech sample comprising pre-processing said digital signal and extracting features from the pre-processed digital signal (GOMAR - Fig.10, Feature Extraction Module 1012, ¶ [116]), and said module arranged for determining from said speaker's test 

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.

Conclusion
The prior art made of record listed in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/15/2022